141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Michael C. LIDDELL, a minor, by Minnie Liddell, his motherand next friend;  Kendra Liddell, a minor, by MinnieLiddell, her mother and next friend;  Minnie Liddell;Roderick D. LeGrand, a minor, by Lois LeGrand, his motherand next friend;  Lois LeGrand;  Clodis Yarber, a minor, bySamuel Yarber, his father and next friend;  Samuel Yarber;Earline Caldwell;  Lillie Caldwell;  Gwendolyn Daniels;National Association for the Advancement of Colored People;United States of America, Plaintiffs-Appellees,CITY OF ST. LOUIS, Plaintiff,v.THE BOARD OF EDUCATION OF THE CITY OF ST. LOUIS;  Hattie R.Jackson, President, The Board of Education of the City ofSt. Louis;  Rev. Earl E. Nance, Jr., a member of the Boardof Education of the City of St. Louis;  Renni B. Shuter, amember of the Board of Education of the City of St. Louis;Paula V. Smith, a member of the Board of Education of theCity of St. Louis;  Dr. Albert D. Bender, Sr., a member ofthe Board of Education of the City of St. Louis;  Eddie G.Davis, a member of the Board of Education of the City of St.Louis;  Dr. John P. Mahoney, a member of the Board ofEducation of the City of St. Louis;  Marybeth McBryan, amember of the Board of Education of the City of St. Louis;Thomas M. Nolan, a member of the Board of Education of theCity of St. Louis;  William Purdy, a member of the Board ofEducation of the City of St. Louis;  Robbyn G. Wahby, amember of the Board of Education of the City of St. Louis;Madye Henson Whithead, a member of the Board of Education ofthe City of St. Louis;  Dr. Cleveland Hammonds, Jr.,Superintendent of Schools for the City of St. Louis,Defendants-Appellees,Ronald Leggett, St. Louis Collector of Revenue, Defendant,State of Missouri;  Mel Carnahan, Governor of the State ofMissouri;  Jeremiah (Jay) W. Nixon, Attorney General;  BobHolden, Treasurer;  Richard A. Hanson, Commissioner ofAdministration;  Robert E. Bartman, Commissioner ofEducation;  Missouri State Board of Education, and itsmembers;  Thomas R. Davis;  Sharon M. Williams;  Peter F.Herschend;  Jacqueline D. Wellington;  Betty E. Preston;Russell V. Thompson;  Rice Pete Burns;  William Kahn,Defendant-Appellants,Special School District of St. Louis County, Defendant,Affton Board of Education;  Bayless Board of Education;Brentwood Board of Education;  Clayton Board of Education;Ferguson-Florissant Board of Education;  Hancock Place Boardof Education;  Hazelwood Board of Education;  Jennings Boardof Education;  Kirkwood Board of Education;  Ladue Board ofEducation;  Lindbergh Board of Education;Maplewood-Richmond Heights Board of Education;  MehlvilleBoard of Education;  Normandy Board of Education;  ParkwayBoard of Education;  Pattonville Board of Education;Ritenour Board of Education;  Riverview Gardens Board ofEducation;  Rockwood Board of Education;  University CityBoard of Education;  Valley Park Board of Education;Webster Groves Board of Education;  Wellston Board ofEducation, Defendants-Appellees,St. Louis County;  Buzz Westfall, County Executive;  JamesBaker, Director of Administration, St. Louis County,Missouri;  Robert H. Peterson, Collector of St. Louis County"Contract Account," St. Louis County, Missouri;  The St.Louis Career Education District;  Defendants,St. Louis Teachers' Union, Local 420, AFT, AFL-CIO, Intervenor Below.
No. 97-3784.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 25, 1998.Filed April 13, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before McMILLIAN, HEANEY, and FAGG, Circuit Judges.
PER CURIAM.


1
Pursuant to the motion of the State of Missouri, the above-entitled matter is dismissed.  See Fed.  R.App. P. 42(b).